Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-17-2007

Hill v. Derrick
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3003




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hill v. Derrick" (2007). 2007 Decisions. Paper 753.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/753


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO: 06-3003


                               JEFFREY DAVID HILL,

                                            Appellant
                                            v.

                     EVELYN DERRICK; RICHARD SUTTON;
                  JANE STUGART-OTTERBEIN; LORI CRESSMAN



                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-cv-01229 )
                    District Judge: Honorable James F. McClure, Jr.
                    _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    July 9, 2007

        Before:   RENDELL, HARDIMAN AND COWEN, CIRCUIT JUDGES

                                 (Filed July 17, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Appellant, Jeffrey Hill, proceeding pro se, appeals the District Court’s order

granting Appellees’ motion for summary judgment, denying Hill’s motion for summary

judgment, dismissing Hill’s amended complaint, denying Hill’s motion to strike, and
denying any other documents filed by Hill that could be construed as motions. For the

reasons that follow, we will affirm.

       On June 20, 2005, Hill filed a civil rights complaint in the Middle District of

Pennsylvania. He asserted that Appellees violated his right to freedom of assembly under

the First Amendment and his due process rights under the Fourteenth Amendment when

they expelled him indefinitely from the Muncy Public Library. His complaint arises from

the following facts.

       On July 21, 2003, at approximately 3:00 p.m., while Hill was at the Muncy Public

Library using one of its computers, two minors, Lucas Bitler and Nevin Weaver, entered

the area. Bitler began bouncing a ball. Hill and Appellee Cressman, the librarian on

duty, told Bitler to stop bouncing the ball.1 Thereafter, Hill and the minors got into a

verbal altercation, which eventually ended by Hill striking Bitler in the face. Cressman

came to investigate the incident with Appellee Stugart-Otterbein, another librarian on

duty. Cressman and Stugart-Otterbein spoke to Hill about what had occurred. Hill

admitted to hitting Bitler, stating that, since no one else was going to correct Bitler, he

would. Doc. 71-3, p. 13. Cressman informed Hill that the library had a “zero tolerance”

policy regarding corporal punishment.2 Hill then left the library. Cressman called


   1
     Hill disputes some factual details. We agree with the District Court that these
factual disputes are not material to the resolution of Hill’s claims.
   2
     The library has a written policy, which was approved by the Library Board on
September 10, 2002, that provides:

              In order to provide all visitors with good service in a pleasant atmosphere
              the following conduct is prohibited in the library:
Appellee Derrick, the President of the Board of Trustees for the library, to tell her what

had happened. Derrick called the police to report the incident. Derrick also sent Hill a

letter revoking his library privileges at the Muncy Public Library until further notice. The

Board of Directors later ratified Hill’s expulsion, although a formal resolution was not

passed. Hill remains expelled from the Muncy Public Library, but is free to use other

libraries in the county.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s order granting summary judgment is plenary. Kreimer v. Bureau of

Police for the Town of Morristown, 958 F.2d 1242, 1250 (1992). Summary judgment

may be granted only where “there is no genuine issue as to any material fact and...the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       The District Court concluded that, on its face, the rule prohibiting corporal

punishment or physical abuse of anyone on library property did not violate Hill’s First

Amendment rights. For First Amendment purposes, a library is a limited public forum

and “is obligated only to permit the public to exercise rights that are consistent with the

nature of the Library and consistent with the government’s intent in designating the

Library as a public forum.” Kreimer, 958 F.2d at 1262. We agree that, on its face, the

Muncy Public Library’s Rule prohibiting corporal punishment on library property is

reasonable. See Id. at 1263.


                      16. Administering corporal punishment or physically abusing
                      anyone, on library property.

       Doc. 71-3, p. 11.
       To prevail on his due process claim, Hill had to demonstrate that he was deprived

of a liberty interest. Fraise v. Terhune, 283 F.3d 506, 522 (3d Cir. 2002). Liberty

interests may arise from the Due Process Clause or from state law. Id. The District Court

held that Hill had a state-created liberty interest pursuant to 24 Pa. C.S.A. § 4415.

Section 4415 provides:

              Every library, established and/or maintained under the provisions of this
              act, shall be free to the use of all the residents and taxpayers of the
              municipality, subject to such reasonable rules and regulations as the board
              of library directors may adopt, and the board may exclude from use of the
              library any person who wilfully violates such rules. The board may extend
              the privileges of such library to persons residing outside the limits of such
              municipality upon such terms and conditions as the board may prescribe.

       Appellees argue that Hill does not have a state created liberty interest pursuant to

§ 4415. We need not decide that issue. Any due process right that Hill may have had

arising from § 4415, was not violated. Appellee Cressman informed Hill of the library’s

policy against corporal punishment, and gave him an opportunity to tell her what had

happened. Hill admitted that he struck Bitler, and he has stated that he would have hit

him harder had he been given another opportunity. Doc. 71-3, p. 13. This is sufficient to

satisfy the Due Process Clause. See Goss v. Lopez, 419 U.S. 565, 581 (1975).

       Accordingly, we conclude that the District Court properly entered summary

judgment in favor of Appellees. The District Court did not err in dismissing Hill’s

amended complaint because it was filed after the cross-motions for summary judgment

and without leave of court. See Fed. R. Civ. P. 15(a). Finally, the District Court properly

denied Hill’s motion for summary judgment and his other motions.

       For the foregoing reasons, we will affirm the judgment of the District Court.